--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ACCOUNT RECEIVABLE PURCHASE AGREEMENT


THIS ACCOUNT RECEIVABLE PURCHASE AGREEMENT (this "Agreement"), made as of this
10 day of October, 2012, by and between International Magnesium Group, Inc. a
Florida corporation ("Seller"); and DS-CONCEPT TRADE INVEST LLC, a Delaware
limited liability company ("Purchaser").
 
BACKGROUND


Purchaser may from time to time desire to purchase and invest in trade account
receivables owned by Seller. Seller is willing from time to time to offer for
purchase by Purchaser its trade account receivables subject to the terms and
conditions of this Agreement.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


1.           Sale and Purchase of Account Receivable. Seller hereby sells and
assigns to
Purchaser, and Purchaser hereby purchases from Seller, all of Seller's account
receivable arising from Seller's sales of merchandise to customers including,
without limitation, all such sales arising under any trade names or through any
division or selling agent of Seller (collectively, the "Accounts Receivable" and
individually, an "Account Receivable"). The assignment of Account Receivable to
Purchaser vests in Purchaser all of Seller's rights, securities, guaranties and
liens with respect to each Account Receivable, including all rights of stoppage
in transit, replevin, reclamation, and all claims of lien filed by Seller or
held by Seller on personal property, and all rights and interest in the
merchandise sold, and all of Seller's defenses and rights of offset with respect
to any payments received by Purchaser on Account Receivable, but Purchaser shall
not be obligated to, and shall not be liable for, exercising or refusing to
exercise any rights granted to Purchaser hereby.


2.           Credit Approvals. Except as set forth in Section 3 below, all
orders from
customers including the amount and terms of each proposed sale to such customers
shall be submitted by Seller to Purchaser for prior written approval (an
"Approval") in advance of such sale, which Approval may be granted or withheld
at Purchaser's sole discretion. Each Approval is subject to withdrawal either
orally or in writing at any time prior to delivery of merchandise, and shall be
deemed no longer effective if Seller fails to deliver such merchandise within
thirty (30) days after the date specified for such delivery on the terms of sale
submitted to Purchaser for its approval, or within thirty (30) days from the
date of Purchaser's approval if no delivery or rendition date has been
specified. Each Account Receivable first approved by Purchaser in writing as to
credit risk and terms of sale shall be herein referred to as a "Purchaser Risk
Account Receivable". Any Account Receivable not approved in writing by Purchaser
as to credit risk or terms of sale shall be herein referred to as a "Seller Risk
Account Receivable". All requests for Approvals must be submitted to Purchaser
in writing. All Purchaser Risk Account Receivables shall be purchased by
Purchaser without recourse against Seller as to the credit risk of such
Purchaser Risk Account Receivable as provided in this Agreement. All Seller Risk
Account Receivables shall be assigned to Purchaser with full recourse against
Seller. On all Purchaser


Risk Account Receivables, Purchaser assumes the credit risk up to the amount so
approved and will bear the credit loss in accordance with the terms of this
Agreement on the amount of the uncollected Purchaser Risk Account Receivables if
a customer, after delivery/rendition and acceptance of the goods/services, fails
on the due date thereof to pay in full solely because of its financial inability
to pay. In no event shall Purchaser be responsible in the event nonpayment of
any Seller Risk Account Receivables.


3.           Purchasing Limits. Submission of orders for Purchaser's prior
written approval shall not be required with regard to a sale made by Seller in
compliance with any customer purchasing limit which may from time to time be
issued in writing to Seller by Purchaser in its sole discretion (a "Purchasing
Limit"), provided that shipments are made prior to the expiration date of the
Purchasing Limit approval. Any customer Purchasing Limit issued by Purchaser may
be amended or withdrawn by Purchaser in whole or in part at any time and for any
reason without advance notice, but such withdrawal shall not reduce or negate
Purchaser's liability with respect to Account Receivable for goods delivered
prior to withdrawal. The amount of all Account Receivable of each customer
shall, in the order in which they have arisen, be treated as Purchaser Risk
Account Receivable up to the limit of the Purchasing Limit in effect for such
customer from time to time. So long as Purchaser has not withdrawn a Purchasing
Limit as to a particular customer, and so long as no Insolvency Event (defined
in Section 8 below) has occurred with respect to such customer,

 
- 1 -

--------------------------------------------------------------------------------

 

when Purchaser (a) receives payment in collected funds from such customer, or
(b) issues a credit to such customer, in either case with respect to existing
Purchaser Risk Account Receivable, then additional Account Receivable which were
not originally treated as Purchaser Risk Account Receivable because they were in
excess of the customer Purchasing Limit shall become Purchaser Risk Account
Receivable in the order in which they were created, up to the maximum amount of
such customer Purchasing Limit. The decision to grant or withdraw any Approval
or Purchasing Limit shall at all times be in Purchaser's sole discretion, and
Purchaser shall not be liable to Seller in any respect for damages or otherwise
because of any such credit decisions.


4.           Purchase Price. The purchase price of each Account Receivable (the
"Purchase _Price") is the gross amount of the Account Receivable, less any
discounts made available or extended to the customer (which shall be computed on
the shortest or longest terms, in Purchaser's discretion, where optional terms
are given), allowances of any nature, and Purchaser's commissions. After
purchase of an Account Receivable by Purchaser, a discount, credit,
unidentifiable payment or allowance may be claimed solely by the customer, and
if not so claimed, such discount, credit, payment or allowance shall, to the
extent permissible under applicable law, be the property of Purchaser. The
Purchase Price for each Account Receivable shall be payable by Purchaser in
accordance with Section 8 of this Agreement. As an accommodation to Seller,
within three (3) Banking Days (as hereinafter defined) following the date of
purchase, Purchaser may make an initial payment (the "Initial Payment") of the
Purchase Price to Seller for each Purchaser Risk Account Receivable purchased by
Purchaser equal to eighty five percent (85%) of the Purchase Price of Purchaser
Risk Account Receivable. Purchaser has the right from time to time to reduce the
Initial Payment or to hold any reserves it deems necessary as security for the
payment and performance of the Obligations (as defined in Section 14 below). In
no event shall the aggregate amount of uncollected Initial Payments made by
Purchaser with respect to Purchaser Risk Account Receivables exceed $2,000,000
at any time. As used herein, the term Banking Day means any day that is not a
Saturday, Sunday or a day on which banks are required or authorized to close in
New York City or Germany.


      5.           Reserve Account. In order to protect Purchaser from
unforeseen circumstances and to secure payment of the Obligations, Seller agrees
that Purchaser can retain from sums otherwise payable to Seller, a reserve in an
amount at least equal to fifteen percent (15%) of the unpaid balance of Accounts
Receivable (the "Required Reserve Amount"). Purchaser shall establish on its
books in Seller's name a reserve account (the "Reserve Account"). Purchaser
shall debit the Reserve Account with any and all disbursements (including each
Initial Payment of Purchase Price) made to Seller or on its behalf, as well as
all credits, discounts available to Seller's customers, chargebacks, charges,
commissions, expenses, banle wire transfer fees and any other amounts chargeable
to Seller under this Agreement or any supplement hereto or any other agreement
between Seller and Purchaser or any of Purchaser's affiliates. Purchaser shall
credit the Reserve Account with the amounts actually collected as respects
Accounts Receivable and with respect to past due Purchaser Risk Accounts
Receivable, amounts deemed collected in accordance with the provisions of
Section 8 of this Agreement. Purchaser may retain funds in the Reserve Account
in accordance with the terms of this Agreement. To the extent the funds in the
Reserve Account do not at least equal the Required Reserve Amount, Seller shall
immediately pay in immediately available funds such shortfall to Purchaser.
Purchaser may remit any amounts in excess of the Required Reserve Amount in the
Reserve Account on the 15th day of each month and on the last day of each
calendar month. To the extent any payment is to be made hereunder on a day which
is not a Banldng Day, such payment shall be made on the next succeeding Banking
Day.


6.           Statements. Purchaser shall furnish Seller with a monthly statement
of its
 
Reserve Account. Each such statement rendered by Purchaser shall be deemed
correct and conclusively binding unless Purchaser is notified by Seller in
writing by certified mail, return receipt requested, within thirty (30) days
after the date of the rendering of such statement. In the event a timely
objection is properly made, only the items expressly objected to by Seller in
writing shall be deemed by Purchaser to be disputed.

 
- 2 -

--------------------------------------------------------------------------------

 



7.           Invoicing. All invoices for merchandise sold shall be prepared by
Seller and,
 
regardless of whether they are transmitted to customers via hard copy or
electronically, shall bear a notice that they have been assigned to, are owned
by and are payable directly and only to Purchaser or an assignee or transferee
of Purchaser. Seller shall deliver to Purchaser an acknowledgment in writing
from each customer that it shall remit all payments in respect of the Accounts
Receivable directly to Purchaser. Seller shall furnish Purchaser with copies of
all invoices within seven (7) days from the earlier of the invoice date or
shipping date, accompanied by duly executed confirmatory assignment schedules in
a format required by Purchaser, original shipping or delivery receipts, and such
other information or documents as Purchaser in its discretion may request from
time to time. If Seller fails to provide Purchaser with copies of such invoices
(or the equivalent) or such proof of shipment or delivery when requested by
Purchaser for any Purchaser Risk Account Receivable, such Purchaser Risk Account
Receivable shall automatically convert to a Seller Risk Account Receivable and
immediately upon such conversion, regardless of any prior credit approval,
Purchaser shall have no credit risk with respect to such Account Receivable. If
Seller includes in an assignment schedule any Account Receivable not approved by
Purchaser or for which Purchaser has not issued or withdrawn a Purchasing Limit,
such Account Receivable shall be a Seller Risk Account Receivable. Each invoice
shall bear the terms of sale and no change from the original terms of sale shall
be made without Purchaser's prior written consent.


8.           Payment of Accounts Receivable. Purchaser shall credit to Seller
all payments by customers of Account Receivable promptly after crediting such
payment to the customer's account. No check, draft or other instrument received
by Purchaser shall constitute final payment unless and until such check, draft
or other instrument shall have been actually collected by Purchaser in
immediately available funds. The amount of the Purchase Price of any Purchaser
Risk Account Receivable which remains unpaid shall be credited to Seller as of
the earlier of the following dates: (a) the longest maturity date of such
Purchaser Risk Account Receivable if any proceeding or petition is instituted or
filed by or against the customer for relief under any federal or state
bankruptcy or insolvency law, code or act, or if a receiver or trustee is
appointed for the customer (each an "Insolvency Event"); or (b) as ofthe one
hundred and eighty (180) days following its longest maturity date if such
Purchaser Risk Account Receivable remains unpaid as of such date without the
occurrence of an Insolvency Event; provided, however, that Purchaser shall not
credit the Purchase Price of any unpaid Purchaser Risk Account Receivable if (i)
Seller has breached any of its representations and warranties with respect to
such unpaid Purchaser Risk Account Receivable as set forth in this Agreement or
(ii) Purchaser determines that any Purchaser Risk Account Receivable remains
unpaid for any reason other than the customer's financial inability to pay. In
either case, such Account Receivable shall be converted to a Seller Risk Account
Receivable.


9.           Remittances. Without limiting Seller's obligations under this
Agreement to
 
provide customers with notice of assignment, Seller shall hold in trust for
Purchaser all remittances received by Seller with respect to all of its Account
Receivable, and Seller shall immediately deliver to Purchaser the identical
checks, drafts, monies or other forms of payment received. Purchaser may endorse
Seller's name on any check, draft or other form of remittance received, where
such endorsement is required to effect collection and Seller hereby grants
Purchaser an irrevocable power of attorney to do so.


10.           Customer Disputes and Claims. Seller agrees to notify Purchaser
immediately of all returns and allowances and of all disputes made by customer,
all claims by the customers, in whole or in part, as to the price, terms,
quality, quantity, delay in shipment, offset, counterclaims, contra accounts or
any other defenses of any other kind and character to the payment of an Account
Receivable (sometimes referred to herein individually or collectively, as a
"Dispute"). Seller shall adjust all Disputes at its own expense, issuing credit
memoranda promptly. Purchaser's practice is to allow a reasonable time for the
settlement of Disputes between Seller and Seller's customers without waiving
Purchaser's right at any time to adjust any Disputes on a Purchaser Risk Account
Receivable directly with the customer and to charge back to the Reserve Account
at any time the full uncollected amount of the Account Receivable involved.
Purchaser may at any time charge the Reserve Account for the full uncollected
amount of:

 
- 3 -

--------------------------------------------------------------------------------

 

(a) any customer deduction or offset; (b) any Purchaser Risk Account Receivable
which is not paid in full when due for any reason (real or alleged) other than
the customer's financial inability to pay; (c) any Account Receivable with
respect to which Seller breaches any of the warranties or representations set
forth in this Agreement; (d) any anticipation deducted by a customer on any
Account Receivable; ( e) any Seller Risk Account Receivable which is not paid in
full when due for any reason; and (t) payments received by Purchaser on Seller
Risk Account Receivable which Purchaser is required at any time or for any
reason to turnover or return (including, without limitation, payments made by
Purchaser in connection with preference claims asserted in a bankruptcy or other
insolvency proceeding). Any such charge back shall not be deemed to constitute a
reassignment of the Account Receivable, and Purchaser shall retain a security
interest therein as security for all Obligations. In the event that Purchaser is
required to make any payment of the type described in clause (t) above after the
termination of this Agreement, Seller shall, on demand, reimburse Purchaser the
full amount of any such payment. Such reimbursement obligation shall survive the
termination of this Agreement.


11.           Collection of Accounts; Returned Goods. As owner of the Accounts
Receivable Purchaser shall have the right to (a) bring suit, or otherwise
enforce collection, of the Account Receivable in the name of Seller or
Purchaser, (b) modify the terms of payment, settle, compromise or release, in
whole or in part, any amounts owing, on terms Purchaser may deem advisable, and
(c) issue credits in the name of Seller or Purchaser. Should any goods be
returned or rejected by Seller's customers or otherwise recovered by Seller,
Seller shall segregate and hold such goods in trust for Purchaser, but at
Seller's sole risk and expense. Seller shall also promptly notify Purchaser and,
at Purchaser's request, will deliver such goods to Purchaser, pay Purchaser the
invoice price thereof, or sell such goods at Seller's expense for the purpose of
paying any outstanding Obligations. Any payments made to either Seller or
Purchaser from, or credits issued to, a customer shall be applied first to the
Purchaser Risk Account Receivables owing by such customer, irrespective of
instructions of the customer or the invoice dates of such Purchaser Risk Account
Receivables or the manner in which payment is made, and Purchaser shall have
recourse to Seller to the extent any such payment is made directly to Seller.


12.            Commissions and Charges. (a) Seller shall pay Purchaser a
commission equal to the commission rate for the applicable selling term and each
extension thereof set forth on Schedule 1 to this Agreement of the gross amount
of each Account Receivable. For each Account Receivable under $1,000, an
additional commission in the amount of 0.25% of the face amount of such Account
Receivable shall be payable. All commissions payable hereunder on Account
Receivable are due upon Purchaser's purchase of such Account Receivable and each
extension of any selling term.


(b)           In the event the full face amount of an Account Receivable is not
paid in full within any of the payment terms set forth on Schedule 1, a late
charge in the amount of the late charge rate set forth on Schedule 1 to this
Agreement shall begin to accrue thereon commencing on the date that is fourteen
(14) days after the latest date for the longest payment term set forth on
Schedule 1 which late charge shall continue to accrue until such Account
Receivable is paid in full.


(c)           To the extent the commissions paid by Seller under Section 12(a)
of this Agreement in any calendar year do not equal the amount of the minimum
commissions set forth on Schedule 1 to this Agreement for such period (the
"Minimum Commission Amount"), Seller shall pay to Purchaser the amount of such
deficiency. The Minimum Commission Amount shall accrue and be payable on the
last day of each such period or if this Agreement is terminated for any reason
prior to the last day of the term, the Minimum Commission Amount shall be
payable on the date of such earlier termination. In the event the term of this
Agreement commences after the beginning of a calendar year or ends before the
end of any calendar year, the Minimum Commissions Amount for such first and last
calendar year shall be determined by multiplying the Minimum Commission Amount
by a fraction the numerator of which is the number of calendar months elapsed
during such calendar year since the commencement of the term or during the last
calendar year of the term, as applicable, and the denominator of which is
twelve.

 
- 4 -

--------------------------------------------------------------------------------

 



(d)           For each customer of Seller for which an Account Receivable is
submitted for purchase, Seller shall pay Purchaser a credit insurance fee in an
amount equal to $175. Such credit insurance fee shall be payable once each year
with respect to each customer.


( e)           All customer checks and other payments received by Purchaser
shall be deemed applied to the Obligations three (3) Banking Days after being
credited to Seller.


(f)           In the event any payment from a customer with respect to an
Account Receivable is made to Seller instead of Purchaser, Seller shall pay any
misdirected payment Charge in the amount of one percent (1.00%) of the amount of
such payment immediately upon its accrual.


(g)           All commissions and charges shall, at Purchaser's option, be
charged to Seller's Reserve Account on the date when due and payable or be
payable upon demand by Purchaser.


13.           Financial Statements and Information; Inspections. Seller shall
furnish to
Purchaser, in form and substance satisfactory to Purchaser: (a) as soon as
possible after the end of each fiscal year of Seller, and in any event within
ninety (90) days after the end thereof, a complete copy of Seller's financial
statements prepared by an independent accountant acceptable to Purchaser,
including (i) the balance sheet as of the close of such fiscal year and (ii) the
income statement for such fiscal year, together with a statement of cash flows
and an audit report prepared by such accountants, (b) as soon as possible after
the end of each fiscal quarter of Seller, and in any event within thirty (30)
days after the end thereof, a complete copy of Seller's quarterly financial
statements including income statement, balance sheet and cash flows and other
business records; (c) within thirty (30) days of Seller having filed any federal
or state income tax return, a copy of such return including all schedules and
attachments thereto and copies of checks evidencing proof of payment of taxes
that are due and payable; (d) at the time of delivery of each of the financial
statements required pursuant to this Section 13, a certificate signed by a
responsible officer of Seller and in form and substance satisfactory to
Purchaser stating that such financial statements are complete and correct, the
representations and warranties set forth in this Agreement and are true as of
the date of the certificate and that no default or Event of Default has occurred
and is continuing (or if any default or Event of Default has occurred and is
continuing, setting forth the steps being taken to remedy it); (e) as soon as
possible after the end of each fiscal year but no later than sixty (60) days
after the commencement of each fiscal year of Seller, a forecasted balance sheet
and income statement in sufficient detail to allow Purchaser to understand the
future projected financial results of Seller's operations; and (f) such other
financial information as Purchaser shall request. Seller shall permit any
representative of Purchaser to visit and inspect any of the properties of
Seller, to examine and audit all books of accounts, records, reports and other
papers, to make copies and extracts therefrom, and to discuss the affairs,
finances and accounts of Seller with its officers, employees, independent public
accountants, creditors and depository institutions, all at such times as
Purchaser deems reasonably necessary.


14.           Collateral.


(a)           Seller and Purchaser intend for each sale of an Account Receivable
to
 
Purchaser pursuant to this Agreement to be a true sale of such Account
Receivable and not as a loan from Purchaser to Seller. In the event, however,
that the sale of the Account Receivable contemplated herein is for any reason
not deemed to be a true sale thereof despite the intentions of Seller and
Purchaser, and, in any event, as security for all obligations, liabilities and
indebtedness of Seller to Purchaser or any affiliate of Purchaser, now existing
or hereafter incurred, direct or indirect, absolute or contingent, whether
created under this Agreement, any supplement hereto, any other agreement between
Seller and Purchaser (together with this Agreement, the "Transaction Documents")
or between Seller and any affiliate of Purchaser or otherwise (all ofthe
foregoing being herein called the "Obligations"), Seller grants Purchaser a
security interest in all of the following property now owned or at any time
hereafter acquired by Seller or in in which Seller now

 
- 5 -

--------------------------------------------------------------------------------

 

 
 has or at any time in the future may acquire any right, title or interest
(collectively, the "Collateral"): accounts (including without limitation the
Accounts Receivable); inventory; equipment; goods; documents; instruments
(including, without limitations, promissory notes); contract rights; general
intangibles (including, without limitation, payment intangibles); chattel paper
(whether tangible or electronic); supporting obligations; investment property;
cash; deposit accounts; letter-of-credit rights; trademarks] and the proceeds
and products thereof (including without limitation, proceeds of insurance) and
all additions, accessions and substitutions thereto or therefor. The terms used
in this Agreement which are defined in the Uniform Commercial Code as in effect
in the state whose laws govern the interpretation and enforcement of this
Agreement, as it may be amended or otherwise modified from time to time (the
"_UCC") are used herein as defined in the UCC.


(b)           Seller warrants that (i) it has title to the Collateral and that
there are no sums owed or claims, liens, security interests or other
encumbrances (collectively, "_Liens") against the Collateral other than in favor
of Purchaser; (ii) its principal place of business, chief executive office and
the place where the records concerning its accounts and contract rights are
located at Seller's address set forth herein; and (iii) none of the Account
Receivable is evidenced by a promissory note or other instrument.


( c)           Seller shall (i) not sell or assign, negotiate, pledge or grant
any security interest in any of the Collateral to anyone other than Purchaser
without Purchaser's prior written consent except for the sales of inventory in
the ordinary course of business; (ii) notify Purchaser of any Liens against the
Collateral; (iii) defend the Collateral against any Liens adverse to Purchaser;
(iv) not create, incur, assume, or suffer to exist now or at any time throughout
the duration of the term of this Agreement, any Liens against the Collateral,
whether now owned or hereafter acquired, except liens in favor of Purchaser none
of the Account Receivable is evidenced by a promissory note or other instrument;
(v) keep its principal place of business and chief executive office and the
office where it keeps its records concerning its accounts and contract rights at
the location therefor specified in this Agreement and (v) hold and preserve its
records concerning its accounts and contract rights and shall permit
representatives of Purchaser at any time during normal business hours to inspect
and make abstracts from such records.


(d)           Seller irrevocably authorizes Purchaser at any time and from time
to time to file in any jurisdiction all financing statements and amendments
thereto provided for by the DCC. Seller shall cooperate with Purchaser in the
filing, recording or renewal thereof (and shall if requested execute such
documents as may be necessary in such regard), and to pay all out-of­pocket
search, filing and recording fees and expenses related thereto, and, to the
extent required or permitted by applicable law, Seller authorizes Purchaser to
sign Seller's name thereon. Seller shall execute, acknowledge and/or deliver
such other instruments or assurances as Purchaser may reasonably request to
effectuate the purposes of this Agreement. Seller also ratifies any previous
authorization for Purchaser to have filed in any jurisdiction any such financing
statements or amendments thereto if filed before the date of this Agreement.


(e)           Seller covenants and agrees with Purchaser that: (i) without
giving
 
Purchaser at least thirty (30) days prior written notice, Seller shall not
change its name, its principal place of business or, if more than one, its chief
executive office, or its mailing address or organizational identification number
if it has one, (ii) if Seller does not have an organizational identification
number and later obtains one, Seller shall forthwith notify Purchaser of such
organizational identification number, and (iii) Seller shall not change its
state of incorporation or organization or its type of organization, jurisdiction
of organization or other legal structure.


(f)           Seller irrevocably appoints Purchaser as its attorney-in-fact
(which power of attorney is coupled with an interest) and proxy, with full
authority in the place and stead of Seller and in its name or otherwise, from
time to time in Purchaser's discretion, to take any action or execute any
instrument which Purchaser may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation: (i) to create and
perfect Purchaser's security interest under this Agreement including, without
limitation, to execute and file DCC financing, continuation, amendment and
termination statements and similar instructions; (ii) to obtain and adjust
insurance required to be paid to Purchaser pursuant to this Agreement; (iii) to
ask, demand, collect, sue for, recover, compound, receive, and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Collateral; (iv) to receive, endorse, and collect any checks, drafts or other
instruments, documents, and chattel paper of Seller;

 
- 6 -

--------------------------------------------------------------------------------

 

(v) to sign Seller name on any invoice or bill of lading relating to any
account, on drafts against customers, on schedules and assignments of accounts,
on notices of assignment, financing statements and other public records, on
verification of accounts and on notices to customers (including notices
directing customers to make payment directly to Purchaser); (vi) if a Default
has occurred and is continuing, to notify the postal authorities to change the
address for delivery of its mail to an address designated by Purchaser, to
receive, open and process all mail addressed to Seller, to send requests for
verification of accounts to customers; and (vii) to file any claims or take any
action or institute any proceedings which Purchaser may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of Purchaser with respect to any of the Collateral Seller ratifies
and approves all acts of said attorney; and so long as the attorney acts in good
faith and without gross negligence it shall have no liability to Seller for any
act or omission as such attorney. If Seller fails to perform any agreement
contained herein, Purchaser may itself perform, or cause performance of, such
agreement or obligation, and the costs and expenses of Purchaser incurred in
connection therewith shall be payable by Seller and shall be fully secured
hereby. The powers conferred on Purchaser hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon Purchaser to
exercise any such powers. Except for the safe custody of any
 
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Purchaser shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.


               15.                      Warranties and Representations. Seller
warrants and represents that (a) Seller is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation set forth in the introductory paragraph to this Agreement and agrees
that it shall not change such state of incorporation without giving Purchaser
sixty (60) days prior written notice of such change, (b) Seller is duly
qualified to do business and in good standing in each other jurisdiction where
its ownership of property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have a material adverse effect on Seller's business or assets,
(c) Seller operates its business in compliance with all applicable local, state
and federal laws, including without limitation the Fair Labor Standards Act and
all applicable tax withholding laws and regulations, and (d) each Account
Receivable: (i) is genuine and valid and represents a completed delivery or
performance in fulfillment in every respect of the terms, conditions and
specifications of a bona fide, uncancelled and unexpired sale in the ordinary
course of business to a customer which is not affiliated with Seller in full
compliance with the specifications of such customer; (ii) is enforceable for the
full amount thereof and shall at the time submitted to Purchaser be subject to
no Dispute; (iii) does not represent a delivery of merchandise upon
"consignment," "guaranteed sale," "sale or return," "payment on reorder" or
similar terms; (iv) is due and payable not more than ninety (90) days from the
invoice date corresponding thereto; (v) is payable in United States Dollars and
has been invoiced to the customer by an invoice that bears notice of the sale
and assignment to Purchaser in compliance with the terms of this Agreement; and
(vi) does not represent a "pack, bill and hold" transaction unless Seller has
complied with Purchaser's requirements in respect thereof. Seller further
represents and warrants that it shall be the absolute owner of all merchandise
and other property involved at the time of delivery or performance.


16.           Financial Condition. Seller warrants that that there has been no
material adverse change in Seller's financial condition as reflected in the
financial statements delivered to Purchaser since the date thereof nor do such
statements fail to disclose any fact or facts which might materially adversely
affect Seller's financial condition; and there is no litigation pending or
threatened, which taken in the aggregate if adversely determined, can reasonably
be expected to have a material adverse effect on Seller's financial condition.

 
- 7 -

--------------------------------------------------------------------------------

 



17.           Term of Agreement; Termination. This Agreement shall take effect
on the date of acceptance by Purchaser (the "Effective Date") and shall remain
in full force and effect for three months from the first day of the first
calendar month after the Effective Date (such date, the "Anniversary Date")
unless terminated earlier by Purchaser (a) upon written notice, or (b) without
notice upon the occurrence of an Event of Default (defined below). This
Agreement shall be automatically renewed on the Anniversary Date for an
additional three month term unless Seller or Purchaser provides the other
written notice of non-renewal of this Agreement no later than thirty (30) days
prior to the applicable Anniversary Date. In the event that this Agreement is
terminated by Seller for any reason or by Purchaser based on the occurrence of
an Event of Default prior to an Anniversary Date, Seller shall immediately pay
Purchaser the unpaid portion of the Minimum Commission Amount which would have
been payable to Purchaser pursuant to this Agreement through the next
Anniversary Date.


18.           Events of Default; Remedies. (a) If any of the following events
(each, an "_Event of Default") shall occur: (i) Seller shall default in the
payment of any of the Obligations on the due date thereof (whether due at stated
maturity, on demand, upon acceleration or otherwise); (ii) any representation or
warranty made by Seller to Purchaser in this Agreement or any written statement,
report, financial statement or certificate made or delivered to Purchaser by
Seller shall prove incorrect or misleading in any material respect when made or
furnished; (iii) Seller shall breach any covenant or agreement contained in this
Agreement or any supplement hereto or any other Transaction Document or any
agreement between Seller of any affiliate of Purchaser; (iv) an event of default
shall occur under any contractual obligation of Seller (other than this
Agreement), and such event of default (A) involves the failure to make any
payment (whether or not such payment is blocked pursuant to the terms of a
subordination or an intercreditor agreement or otherwise), whether of principal,
interest or otherwise, and whether due by scheduled maturity, required
prepayment, acceleration, demand or otherwise, in respect of any indebtedness
(other than the Obligations) of Seller; or (B) causes (or permits any holder of
such indebtedness or a trustee to cause) such indebtedness, or a portion thereof
to become due prior to its stated maturity or prior to its regularly scheduled
dates of payment; (v) there shall be commenced against Seller any litigation
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets; (vi) Seller shall
have concealed, removed or permitted to be concealed or removed, any part of its
property with intent to hinder, delay or defraud its creditors or any of them or
made or suffered a transfer of any of its property or the incurring of an
obligation that may be fraudulent under any bankruptcy, fraudulent transfer or
other similar law; (vii) Seller fails, closes, suspends or goes out of business;
(viii) a case or proceeding shall have been commenced involuntarily against
Seller or any guarantor of the Obligations in a court having competent
jurisdiction seeking a decree or order: (A) under the United States Bankruptcy
Code or any other applicable federal, state or foreign bankruptcy or other
similar law, and seeking either (1) the appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
person or entity or of any substantial part of its properties, or (II) the
reorganization or winding up or liquidation of the affairs of any such person or
entity, or such court shall enter a decree or order granting the relief sought
in such case or proceeding; or (B) invalidating or denying any person's or
entity's right, power, or competence to enter into or perform any of its
obligations under any Transaction Document or invalidating or denying the
validity or enforceability of this Agreement or any other Transaction Document
or any action taken hereunder or thereunder; (ix) Seller or any guarantor ofthe
Obligations shall (A) commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it or seeking
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties, (B) make a general assignment for the benefit of creditors, (C)
consent to or take any action in furtherance of, or, indicating its consent to,
approval of, or acquiescence in, any of such acts, or (D) shall admit in writing
its inability to, or shall be generally unable to, pay its debts as such debts
become due; (x) any provision of any Transaction Document shall for any reason
cease to be valid, binding and enforceable in accordance with its terms, or any
Lien or security interest granted, or intended by the Transaction Documents to
be granted,

 
- 8 -

--------------------------------------------------------------------------------

 

 to Purchaser shall cease to be a valid and perfected lien or security interest
having the first priority in any of the Collateral (or Seller shall so assert
any of the foregoing); (xi) any guarantor of the Obligations fails to perform or
observe any of such guarantor's obligations to Purchaser or shall notify
Purchaser of its intention to rescind, modify, terminate or revoke any guaranty
of the Obligations, or any such guaranty shall cease to be in full force and
effect for any reason whatever; (xii) a final judgment or judgments for the
payment of money shall be rendered against Seller, unless the same shall be (A)
fully covered by insurance and the issuer(s) of the applicable policies shall
have acknowledged full coverage in writing within fifteen (15) Days of judgment,
or (B) vacated, stayed, bonded, paid or discharged within a period of fifteen
(15) Days from the date of such judgment; (xiii) there is a change (by death or
otherwise) in Seller's principal stockholders or owners; (xiv) there is a change
in the senior management of Seller; or (xv) Purchaser for any reason, in good
faith, deems itself insecure with respect to the prospect of repayment or
performance of the Obligations;
 


 
then Purchaser may, without notice, take anyone or more of the following
actions: (i) terminate this Agreement; (ii) declare all or any portion of the
Obligations to be forthwith due and payable whereupon such Obligations shall
become and be due and payable; or (iii) exercise any rights and remedies
provided to Purchaser under any ofthe Transaction Documents or at law or equity,
including all remedies provided under the UCC; provided, that upon the
occurrence of any Event of Default specified in clauses (viii) or (ix) above,
the Obligations shall become immediately due and without declaration, notice or
demand by Purchaser.


(b)           At any time after the occurrence of an Event of Default that is
not waived by Purchaser, Purchaser shall have, in addition to all of the rights
and remedies of a secured party under Article 9 of the UCC and other applicable
law, the right to remove from any of Seller's premises any and all books and
records that may pertain to the Accounts Receivable or any other Collateral.
Seller hereby appoints Purchaser or such persons as Purchaser designates as
Seller's attorney-in-fact to do all acts and things necessary, in Purchaser's
determination after an Event of Default that is not waived by Purchaser, to
fulfill Seller's obligations under this Agreement. Without limiting the
generality of the foregoing, Seller expressly agrees that upon the occurrence of
any Event of Default, Purchaser may collect, receive, assemble, process,
appropriate and realize upon the Collateral, or any part thereof, and may
forthwith sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver said Collateral (or contract to do so), or any
part thereof, in one or more parcels at public or private sale or sales, at any
exchange at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. Purchaser shall have the right
upon any such public sale or sales and, to the extent permitted by law, upon any
such private sale or sales, to purchase for the benefit of Purchaser the whole
or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption Seller hereby releases. Such sales may be
adjourned, or continued from time to time with or without notice. Purchaser
shall have the right to conduct such sales on any Seller's premises or elsewhere
and shall have the right to use any Seller's premises without rent or other
charge for such sales or other action with respect to the Collateral for such
time or times as Purchaser deems necessary or advisable. Seller further agrees,
upon the occurrence and during the continuance of an Event of Default and at
Purchaser's request, to assemble the Collateral and make it available to
Purchaser at places that Purchaser shall reasonably select, whether at its
premises or elsewhere. Until Purchaser is able to effect a sale, lease, or other
disposition of the Collateral, Purchaser shall have the right to complete,
assemble, use or operate the Collateral or any part thereof, to the extent that
Purchaser deems appropriate, for the purpose of preserving such Collateral or
its value or for any other purpose. Purchaser shall have no obligation to Seller
to maintain or preserve the rights of Seller as against third parties with
respect to any Collateral while such Collateral is in the possession of
Purchaser. Purchaser may, if it so elects, seek the appointment of a receiver or
keeper to take possession of any Collateral and to enforce any of Purchaser's
remedies with respect to such appointment without prior notice or hearing. To
the maximum extent permitted by applicable law, Seller waives all claims,
damages, and demands against Purchaser, its affiliates, agents, and the officers
and employees of any of them arising out of the repossession, retention or sale
of any Collateral. Seller agrees that ten (10) Days' prior notice by Purchaser
to Seller of the time and place of any public sale or of the time after which a
private sale may take place is reasonable notification of such matters.

 
- 9 -

--------------------------------------------------------------------------------

 

Seller shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all amounts to which
Purchaser is entitled. Purchaser's rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that
Purchaser may have under any other agreement with Seller or at law or in equity.
Recourse to the Collateral shall not be required. All provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited, to the extent necessary, so that
they do not render this Agreement invalid or unenforceable, in whole or in part.


19.           Waivers. Except as otherwise provided for in this Agreement and to
the fullest extent permitted by applicable law, Seller waives: (a) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Transaction Documents or any
notes, commercial paper, accounts, contracts, Documents, Instruments, Chattel
Paper and guaranties at any time held by Purchaser on which Seller may in any
way be liable, and hereby ratifies and confirms whatever Purchaser may do in
this regard; (b) all rights to notice and a hearing prior to Purchaser's taking
possession or control of, or to Purchaser's replevy, attachment or levy upon,
any Collateral or any bond or security that might be required by any court prior
to allowing Purchaser to exercise any of its remedies; and (c) the benefit of
all valuation, appraisal and exemption laws. Seller acknowledges that it has
been advised by counsel of its choices and decisions with respect to this
Agreement, the other Transaction Documents and the transactions evidenced hereby
and thereby.


20.           Proceeds. The proceeds of any sale, disposition or other
realization upon any
 
Collateral shall be applied by Purchaser upon receipt to the Obligations in such
order as Purchaser may deem advisable in its sole discretion, and after the
indefeasible payment and satisfaction in full in cash of all of the Obligations,
and after the payment by Purchaser of any other amount required by any provision
of law, including Section 9-608(a)(1) of the UCC (but only after Purchaser has
received what Purchaser considers reasonable proof of a subordinate party's
security interest), the surplus, if any, shall be paid to Seller or its
representatives or to whomsoever may be lawfully entitled to receive the same,
or as a court of competent jurisdiction
may direct.


21.             Effect of Termination; No Lien Release Without Release. Upon the
effective
 
date of termination of this Agreement, all Obligations shall become immediately
due and payable without further notice or demand irrespective of any maturity
dates established prior thereto. No such termination shall, however, release or
abrogate any security interest held by Purchaser in any collateral of Seller
until Complete Termination (as hereinafter defined) and Purchaser shall be
required to record any termination or satisfaction of Purchaser's Liens on the
Collateral until Complete Termination has occurred. Seller understands this
provision constitutes a waiver ofits rights under Section 9-513 of the DCC. In
the event oftermination, Purchaser may hold any balance remaining to Seller's
credit in the Reserve Account as security for the Obligations until Complete
Termination. In addition, upon termination ofthis Agreement, Seller shall pay to
Purchaser (or Purchaser may retain), to hold in a non-segregated non-interest
bearing account the amount of all Exposed Payments, together with a sum
sufficient in Purchaser's sole discretion to cover Purchaser's attorneys' fees,
costs and expenses in defending its right, title and interest in and to the
Exposed Payments (the "Preference Reserve"). Purchaser may charge the Preference
Reserve with the amount of any Exposed Payments that Purchaser pays to the
bankruptcy estate of any customer that made the Exposed Payment, on account of a
claim asserted under Section 547 of the Bankruptcy Code. Purchaser shall refund
to Seller from time to time that balance of the Preference Reserve for which a
claim under Section 547 of the Bankruptcy Code can no longer be asserted due to
the passage of the statute of limitations, settlement with the bankruptcy estate
of the customer or otherwise. As used herein, "Complete Termination" means
satisfaction of each of the following conditions: (i) payment in full of all
Obligations; (ii) if Purchaser has issued or caused to be issued guarantees,
promises, or letters of credit on behalf of Seller, acknowledgement from all
beneficiaries thereof that neither Purchaser nor any other issuer has any
outstanding direct or contingent liability in connection therewith; and (iii)
Seller has executed and delivered to Purchaser a general release in the form and
substance satisfactory to Purchaser. As used herein, the term

 
- 10 -

--------------------------------------------------------------------------------

 

 
"Exposed Payments" means payments received by Purchaser from or for the account
of a customer that has become subject to an Insolvency Proceeding, to the extent
such payments cleared the customer's deposit account within ninety (90) days of
the commencement of such Insolvency Proceeding, together with all attorneys'
fees which, in Purchasers sole discretion, may be necessary to defined
Purchaser's right, title and interest in and to said payments.


22.           Collection Costs. Seller shall payor reimburse Purchaser on demand
for all costs and expenses, including the reasonable fees and expenses of all
legal counsel (including allocated costs of staff counsel) and auditors (whether
employed directly or retained by Purchaser), incurred by Purchaser to obtain or
enforce payment of any Obligations or in the prosecution or defense of any
action or proceeding concerning any matter arising out of or related to this
Agreement.


23.           Payment of Expenses and Indemnification.


(a)           Seller will payor reimburse Purchaser for all of Purchaser's
out-of-pocket costs and expenses incurred in connection with the preparation and
execution of, and any amendment, supplement or modification to, any of the
Transaction Documents and any other agreement between Seller and Purchaser's
affiliates and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, the fees and disbursements of counsel to
Purchaser (whether or not such counsel is affiliated with Purchaser) with cap of
$5000.00.


(b)           Seller will pay or reimburse Purchaser for all its costs and
expenses
 
incurred in connection with the enforcement or preservation of any rights under
the Transaction Documents and any other agreement between Seller and Purchaser's
affiliates, and the verification of the Account Receivable and the credit
worthiness of the customers, including, without limitation, fees and
disbursements of counsel to Purchaser (whether or not such counsel is affiliated
with Purchaser) and any collateral evaluation (e.g. field examinations and
audits, collateral analysis or other business analysis) performed by Purchaser
or for its benefit as Purchaser deems necessary, as well as for the costs, for
travel expenses, travel-related expenses overnight mail delivery, uee and tax
lien searches and tax lien update searches and bank wire transfer fees.
Notwithstanding the foregoing, Seller shall only be obligated to reimburse
Purchaser for no more than two (2) field examinations and audits in any twelve
(12) month period provided that no Event of Default has occurred in which event
there shall be no limit on the number of field examinations and audits Seller
shall reimburse Purchaser for.


(c)           Seller will pay, indemnify, and hold Purchaser harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from, any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement of modification of, or any waiver
or consent under or in respect of, the Transaction Documents and any other
agreement between Seller and Purchaser's affiliates.


(d)           Seller will pay, indemnify, and hold Purchaser harmless from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, whether threatened, pending or determined (including
attorneys' fees and court costs now or hereafter arising from the enforcement of
this clause), (i) with respect to the execution, delivery, enforcement and
performance of the Transaction Documents and any other agreement between Seller
and Purchaser's affiliates, including, without limitation, the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any collateral, or (ii) arising directly or indirectly from
the activities of Seller or any subsidiary, its predecessors in interest, or
third parties with whom it has a contractual relationship, or arising directly
or indirectly from the violation of any environmental protection, health, or
safety law, whether such claims are asserted by any governmental agency or any
other person, or (iii) arising by virtue of or in connection with any
representation or warranty by Seller being untrue as of the date made or any
agreement or covenant by Seller not being performed as and when required
hereunder (all of the foregoing, collectively, the "indemnified liabilities");
provided, that Seller shall have no obligation hereunder to Purchaser with
respect to indemnified liabilities arising from the gross negligence or willful
misconduct of Purchaser.

 
- 11 -

--------------------------------------------------------------------------------

 



24.           Notices. Except as otherwise provided herein, whenever any notice,
demand,
 
request or other communication shall or may be given to or served upon any party
by any other party, or whenever any party desires to give or serve upon any
other party any communication with respect to this Agreement, each such notice,
demand, request or other communication shall be in writing and shall be deemed
to have been validly served, given or delivered (a) upon the earlier of actual
receipt and three (3) days after deposit in the United States mail, registered
or certified mail, return receipt requested, with proper postage prepaid, (b)
upon transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this Section),
(c) one (1) Business Day after deposit with a reputable overnight courier with
all charges prepaid or (d) when hand-delivered, all of which shall be addressed
to the party to be notified and sent to the address or facsimile number below or
to such other address (or facsimile number) as may be substituted by notice
given as herein provided. The giving of any notice required hereunder may be
waived in writing by the party entitled to receive such notice. Failure or delay
in delivering copies of any notice, demand, request or other communication to
any person or entity (other than Purchaser or Seller) designated below to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request or other communication.


(a)    If to Purchaser:


 DS-Concept Trade Invest LLC
c/o DS-Concept Factoring, Inc.
650 Fifth Avenue
New York, New York 10019     Facsimile No 212-765-4346


(b)    If to Seller:


 International Magnesium Group, Inc.
431Fairway Dr., Suite 230
Deerfield Beach, Fl33441
Facsimile No. 954-363-7320


Copy to:
 China Direct Industries, Inc. 431Fairway Dr., Suite 230
Deerfield Beach, FI 33441
Facsimile No. 954-363-7320


25.           No Waiver. No course of dealing between Purchaser and Seller, nor
any failure or delay on the part of Purchaser in exercising any right, power, or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power, or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, or remedy
hereunder. The rights and remedies provided in the Transaction Documents are
cumulative, and are not exclusive of any other rights, powers, privileges, or
remedies, now or hereafter existing, at law or in equity or otherwise.


26.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Seller and Purchaser and their respective successors and
assigns, except that Seller may not assign or transfer any of its rights under
any Transaction Document to which it is a party without the prior written
consent of Purchaser.


27.           Headings. Section headings in the Transaction Documents are
included in such Transaction Documents for the convenience of reference only and
shall not constitute a part of the applicable Transaction Documents for any
other purpose.

 
- 12 -

--------------------------------------------------------------------------------

 



28.           Relief from Automatic Stay in Bankruptcy Case. If any voluntary or
involuntary petition is filed under any section of the United States Bankruptcy
Code by or against Seller, Seller represents, warrants and agrees that to the
fullest extent permitted by applicable law: (a) Purchaser shall be entitled to
immediate relief from the automatic stay to permit enforcement of Purchaser's
rights and remedies pursuant to this Agreement and applicable New York law; (b)
consent is hereby unconditionally given to the immediate termination of the
automatic stay and no contest or objection will be made to any motion,
application or petition filed by Purchaser for such determination of lifting of
the automatic stay; (c) the exclusive period for Seller or the debtor in any
such banlauptcy proceeding to file a plan in banlauptcy, reorganization,
arrangement, wage earner's plan or otherwise and to seek acceptances of any such
plan, will terminate on the earlier ofthe one hundred twentieth (120th) day
following the filing of any such voluntary petition or, on the one hundred
twentieth (120th) day following the initial order for relief, without extension
of any kind; (d) to the best knowledge and belief of Seller, the property as to
which Purchaser is given or granted a security interest pursuant to the terms of
this Agreement would not be necessary to any plan of reorganization or
liquidation; ( e) the filing of any petition in banlauptcy will constitute bad
faith on the part of Seller if the primary purpose of same is to delay any
pending foreclosure or enforcement of any Lien held by Purchaser; (:f) absent
such foreclosure or enforcement of the Lien of Purchaser, Purchaser has no
adequate protection; and (g) Seller will do all things and assign and deliver
all documents, papers and instruments requested by Purchaser to facilitate the
obtaining by Purchaser of a relief from any automatic stay or order or in
obtaining any order to dismiss such banlauptcy case.


29.           Invalid Provisions. If any provision(s) of this Agreement is held
by a court of  competent jurisdiction to be illegal, invalid or unenforceable,
such provision(s) shall be fully severable and this Agreement shall be then
construed and enforced as if such illegal, invalid or unenforceable provision(s)
was never part of this Agreement in the first instance and the remaining
provision(s) shall continue in full force and effect without being affected by
any such illegal, invalid or unenforceable provision( s) or by its severance
from this Agreement. In addition, upon the finding of any such illegal, invalid
or unenforceable provision(s), the parties agree that to the extent legally
possible so that the same may be valid and enforceable, a provision shall be
added to this Agreement as similar in its terms to the illegal, invalid or
unenforceable provision as may be so within the confines of legality, validity
and enforceability. In all events, if this entire Agreement or such material
parts thereof are held illegal, invalid or unenforceable so that it cannot
effectively continue so that its intents and purposes are carried out, or, if
this Agreement is terminated as a result of any default on the part of Seller,
then, in any such event, notwithstanding anything to the contrary contained in
this Agreement or otherwise, Purchaser shall, nevertheless, be entitled to
immediate payment by and from Seller of all Obligations then outstanding.


30.           Limitation of Liability. Purchaser shall have no liability
whatsoever pursuant to  this Agreement (a) for any loss or damages (including,
without limitation, indirect, special or consequential damages) resulting from
the refusal of Purchaser to accept or assume, or delay in accepting or assuming
any Account Receivable or with respect to any malfunction, failure or
interruption of computer, communication facilities, labor difficulties or Acts
of God or other causes beyond its control; or (b) for indirect, special or
consequential damages arising from accounting or ministerial errors with respect
to the account of Seller with Purchaser.


31.           Confidentiality. Except as otherwise required by law, Seller shall
treat as
 
confidential both the form and substance of all information received from
Purchaser with respect to Seller's Reserve Account, all credit approval
processes, accounting procedures and invoice processing procedures, together
with all reports, statements, fee schedules or notices related to any of the
foregoing. No such information may be disclosed by Seller publicly or privately
except to those individuals who are Seller's officers, employees or advisors who
have a need to know and then only on the condition that such matters may not be
further disclosed.

 
- 13 -

--------------------------------------------------------------------------------

 



32.           Governing Law. This Agreement has been made in, and shall be
governed by the laws of, the State of New York, without giving effect to
conflicts of laws rules.


33.           JURISDICTION; JURY TRIAL
WAIVER:.                                                                           EACH
PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT, AFTER ALL APPROPRIATE APPEALS, SHALL BE CONCLUSIVE AND
BINDING UPON IT. THE PARTIES HERETO DO HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT. NOTHING
CONTAINED HEREIN SHALL LIMIT IN ANY MANNER WHATSOEVER PURCHASER'S RIGHT TO
LITIGATE ANY AND ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT IN ANY OTHER COURTS AS PURCHASER MAY SELECT, WHICH SUCH COURTS
ARE CONVENIENT FORUMS AND SELLER SUBMITS TO THE PERSONAL JURISDICTION OF SUCH
COURTS.


34.           Miscellaneous. This Agreement, together with any supplement
hereto, contains the entire agreement between the parties, and cannot be
modified or amended orally. This Agreement is intended solely for the benefit of
Purchaser and Seller, and no other person or party (including any guarantor) is
intended to be benefited hereby in any way. This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. Seller acknowledges and
agrees that at the time of execution of this Agreement, Purchaser has not
completed its business and legal due diligence and as such Purchaser has no
obligation under this Agreement to purchase any Account Receivable until such
due diligence is completed to the satisfaction of Purchaser. In the event
Purchaser is not satisfied with the results of such due diligence in any
respect, Seller agrees that notwithstanding anything to the contrary contained
in this Agreement, Purchaser has the right to immediately terminate this
Agreement.
 


 


 


 


 


 


 


 


 


 


 
[Signature Page Follows]

 
- 14 -

--------------------------------------------------------------------------------

 

 
Intending to be legally bound, the parties have duly executed this Agreement on
the day and year first above written.
 


 
INTERNATIONAL MAGNESIUM GROU,INC.
 
By: / / INTERNATIONAL MAGNESIUM GROUP,INC.
 
Name:
 
Title:
 


 


 
DS-CONCEPT TRADE INVEST LLC
 
By: /s/ DS-CONCEPT TRADE INVEST LLC
 
Name:
 
Title:
 


 


 


 



 
- 15 -

--------------------------------------------------------------------------------

 



 
SCHEDULE 1
 


To Account Receivable Purchase Agreement
between International Magnesium Group, Inc. and DS-Concept Trade Invest LLC
dated October,  , 2012


Arrangement Charge: Commissions and Charges








Commission rate:                                                   1.25% for up
to 30 days
 
 
                                                                               2.25
% for up to 60days
 
 
                                                                               3.21
% for up to 90days




Late charge rate                                                           0.35
% per week


Minimum commissions:                                              N/A


Arrangement Charge:                                                  N/A


Special Condition for the first invoice for Debtor: Magnesium Elektron ( Hart
Metals, Inc.)
N60 @ 2.00%